Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUATION OF 12

Terminal Disclaimer 
The terminal disclaimer filed on 4/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,380,022 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As a result, the Double patenting rejections in the final rejection mailed on 2/22/2021 are withdrawn.

Applicant’s Remarks with Respect to Rejections Under 35 USC 112, first paragraph
Applicant’s remarks filed on 4/23/2021 showing support for the questioned limitations in the 35 USC first paragraph rejections of claims 3-4, 7-8, 10-11, 13-14, 17-18 and 20-21 have been fully considered and are deemed persuasive. As a result, the 35 USC 112, first paragraph rejections have been withdrawn. 

	Applicant’s Remarks with Respect to 35 UCC 103 Rejections
	Applicant’s remarks with respect to the 35 USC 103 rejections have been fully considered but they are not deemed persuasive. 
Frist, note that while 37 C.F.R. § 1.57 authorizes an applicant to incorporate by reference essential and nonessential material to satisfy § 112, nothing contained therein permits incorporating a priority claim by reference. 
Additionally, refer to MPEP 211.05 I. A. which explains:
A.    Claiming the Benefit of Provisional Applications
Under 35 U.S.C. 119(e), the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application. In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the benefit date of the provisional application, "the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms,’ 35 U.S.C. 112¶1, to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application." …
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

provisional application. However, for a claim in a later filed nonprovisional application to be entitled to the benefit of the filing date of the provisional application, the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter of the claim in the later filed nonprovisional application. If a claim in the nonprovisional application is not adequately supported by the written description and drawing(s) (if any) of the provisional application (as in New Railhead), that claim in the nonprovisional application is not entitled to the benefit of the filing date of the provisional application. If the filing date of the earlier provisional application is necessary, for example, in the case of an interference or to overcome a reference, care must be taken to ensure that the disclosure filed as the provisional application adequately provides (1) a written description of the subject matter of the claim(s) at issue in the later filed nonprovisional application, and (2) an enabling disclosure to permit one of ordinary skill in the art to make and use the claimed invention in the later filed nonprovisional application without undue experimentation.
While the Instant Application is 
a continuation of 14536588, filed 11/07/2014, now U.S. Patent #10380022. Application No. 14536588 Claims Priority from Provisional Application 62067411, filed 10/22/2014. Application No. 14536588 Claims Priority from Provisional Application 62056469, filed 09/26/2014. Application No. 14536588 Claims Priority from Provisional Application 62041024, filed 08/22/2014. Application No. 14536588 Claims Priority from Provisional Application 61989941, filed 05/07/2014. Application No. 14536588 Claims Priority from Provisional Application 61929942, filed 01/21/2014. Application No. 14536588 Claims Priority from Provisional Application 61901439, filed 11/07/2013. 

at least the Provisional Applications 61/901,439 (Filing date 11/7/2013), 61/929,942 (Filing date 1/21/2014) and 61/989,941 (Filing date 5/7/2014) fail to provide support for the pending claims. Thus, the pending claims are not entitled to the priority date of at least any of Provisional Applications 61/901,439 (Filing date 11/7/2013), 61/929,942 (Filing date 1/21/2014) and 61/989,941. 
Lee et al. (US 2013/0086309) (Lee’309) was published on 4/4/2013 and Lee et al. (US 2011/0016269) (Lee’269) was published on 1/20/2011 which is at least more than one year before Provisional Application 62/041,024 (Filed on 8/22/2014) which would be the next provisional application in the priority chain subject to determination of whether it shows support for the instant claims. Therefore, both Lee’309 and Lee’269 quality as prior art under 35 USC 102(a)(1) as they were both publicly available more than one year before the earliest possible priority date of 62/041,024 (Filed on 8/22/2014); thus not being subject to grace period exceptions and as a result are properly used in the pending 35 USC 103 rejection. See MPEP 2153.01(a). Therefore, both references Lee’309 and Lee’269 qualify as prior art, contrary to Applicant’s assertions. 

/YAIMA RIGOL/Primary Examiner, Art Unit 2135